Schroder Swiss Equities for The Swiss Helvetia Fund, Inc. Chris Moran Head of US Sub-Advisory, New York June 27, 2014 Stefan Frischknecht, CFA Head of Swiss Equities, Zurich Mark Hemenetz Chief Operating Officer, New York Focus Why Schroders? A worldwide team - dedicated to asset management nAsset management is our sole business Experience and independence nOver 200 years of financial services experience nFounding Schroder family still controls 47.5% of voting equity Resources nWell established teams in all key investment regions nOver 390 portfolio managers and analysts worldwide nOver 3,500 personnel in 27 countries Financial strength n$446.8 billion in AUM globally nApproximately $1.1 billion* surplus capital available for building the business Source: Schroders Statistics are as of March 31, 2014 *As of December 31, 2013 Bermuda Cayman Islands Mexico City New York Philadelphia Amsterdam Chester Copenhagen Edinburgh Frankfurt Geneva Gibraltar Guernsey Jersey London Luxembourg Madrid Milan Oxford Paris Rome Stockholm Zurich Beijing Hong Kong Jakarta Seoul Shanghai Singapore Sydney Taipei Tokyo Buenos Aires Santiago São Paulo Dubai Mumbai Schroders offices (Investment offices in orange) 1 Besides our London headquarters, the Swiss and US presence is significant n In the US: investment management presence has been established since 1923 n A registered Investment Advisor with the SEC n SIMNA manages > $54 billion in North America, > $22 billion across 19 sub-advisory portfolios and over $3 billion across 15 mutual funds n Resources and infrastructure dedicated to managing, servicing, and marketing1940 Act funds n Swiss Based Investment Team with a track record since 1999 n AUM in Swiss equities of $1.3 billion,Zurich office with client assets of nearly $23 billion n Team receives compliance and fund administration support from Schroders subsidiaries in London, Zurich and New York About Schroders 2 Schroders Investment Management North America and Switzerland Source: Schroders Long - standing locally based Swiss investment team 3 We believe we are unmatched in local market in terms of stability and experience Source: Schroders as of May 31, 2014. Caspar Benz has been with Schroders since June 1, 2008; the date his former company of employment was taken over by Schroders Name Function Years with current employer Years experience in Swiss equities Stefan Frischknecht Fund Manager, Team Head 15 18 Daniel Lenz Fund Manager 14 16 Philipp Bruderer Swiss Analyst 10 12 Yves Berthelon Swiss Analyst 4 4 Caspar Benz* European Fund Manager 34 34 Investment Philosophy 4 Focus is on historically proven and widely recognized factors of outperformance Value nClassical value style analysis based on valuation multiples (P/B, P/CF, P/E, div yield) nProprietary Valuation Model based on DCF Quality nQuality of Balance Sheet nQuality of Management nQuality of Product / Service nShareholder Value Creation Small & Mid Cap bias nSmall & mid cap factor has been empirically proven to lead to outperformance vs. large caps nMore likely to find mispriced stocks through bottom up analysis in small & mid than in large caps We seek to exploit inefficiency of markets by focusing on: Source: Schroders 5 Source: Bloomberg,March 31, 2014.Swiss performance index is broken down into small, mid and large cap sub -indicies according to the official market cap breakdown of the Swiss Exchange (SIX).All returns in CHF. Past performance is no guarantee of future results.The value of an investment can go down as well as up and is not guaranteed. Investment Philosophy Long-term outperformance of small caps and mid caps in Switzerland Investment Process 6 1.Quantitative screen and other sources for cheap stocks 2.Decision within team if and who will put more work into research 3.Recommendation or rejection of idea due to extensive research & valuation model 4.Monitoring fundamentally and through proprietary risk control 5.Sell when price target is reached or when things have changed dramatically Swiss stock universe: ~200 listed companies Source: Schroders Investment Process Stock example: Helvetia Insurance 7 Helvetia Insurance Valuation Fair value:CHF 500 (upside 17%) Multiples:est. P/E (2014) 10.0, P/B 0.9, Div. 4.1% Quality (Summary) Competitive Analysis+/-Strong position with SME clients, but not top 3 overall Shareholder Value Creation +12.3% p.a. book value per share increase over 10y Management Quality +Solid and stable top management team Balance Sheet Quality+ Solid balance sheet, low debt; 9% goodwill / equity 1. In depth research 3. 4. 5. Source: Schroders, Bloomberg,May 31, 2014.Data in CHF. The example illustrates the value and quality aspects we seek when selecting stocks. The stock shown above is not a holding of the Swiss Helvetia Fund, Inc. and not intended to be read as a performance claim. Not a recommendation to buy or sell stocks mentioned. Investment Process 8 Recommendation /Rejection: Example Value / Quality Matrix Source: Schroders , Diagram illustrates the value and quality aspects as a stock selection tool. Company scoringis as of March 2014 andis subject to change. Not a recommendation to buy or sell stocks mentioned. 1. 2. Recommend/ Reject 4. 5. Upside Lindt Burckhardt Sika APG SGS Helvetia Lem Geberit Huber Suhner Inficon EMS Galenica Actelion Novartis Leonteq Kühne Straumann Bucher Panalpina Rieter Zurich Givaudan Emmi Oerlikon Publigroup Swiss Re Bachem Temenos Swiss Life Fischer Swisscom Aryzta Barry Adecco uBlox Ascom UBS Phoenix Kaba Gurit Comet Clariant Holcim Huegli Baloise SHL Telemedicine Komax Lonza Valora Flughafen Meyer Burger Airesis Burkhalter Bossard Interroll Weatherford LLB Nestlé Richemont Swatch VZ Partners Group Schindler Roche Daetwyler Tecan Sonova BCV Bell Zehnder Schweiter Implenia Swissquote St. Galler KB Siegfried Sulzer Logitech Syngenta Baer Nobel Biocare ABB Orior Transocean EFG Int Micronas Coltene AMS Dufry Swisslog Goldbach CS GAM Gategroup Schaffner Kuoni Belimo Forbo DKSH Metall Zug AFG Looser BKW Cembra Higher quality/ Lower quality Median upside Fund Performance 9 SISF Swiss Equity Performance 12.31.1998 - 12.31.2013:
